Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
Claim Objections
Claims 1, 2, 12, and 16 are objected to because of the following informalities:  
Claim 1 recite “an infant”, however the preamble recites “a user”, it appears Applicant is referring to the same and therefore it is suggested that “a user” be replaced with --an infant-- and “an infant” be replaced with --the infant--.
Claim 2 recites “the user’s”, it is suggested that Applicant replace the limitation with --the infants--.
Claim 12 recites “the at least one protruding portions comprises”, should be replaced with --the at least one protruding portion is a plurality of protruding portions comprising--.
Claim 16 Line 1 recites “the user”, it is suggested that Applicant replace “the user” with --an infant--.
Claim 16 Line 2 recites “the user”, it is suggested that Applicant replace “the user” with --the infant--.                   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 9, 13-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ware (US 9468799).
Regarding Claim 1, Ware teaches an apparatus for improving mobility of a user, the apparatus comprising:                    (i) a body portion comprising a first layer 110 removeably attached to a second layer 124 (Refer to Fig. 1A);                              wherein the first layer 110 comprises a deformable material and the second layer 124 comprises a polymer (Refer to Col 6 Lines 12-18:” The weighted slider 124 may comprise wood, plastic, metal, composite, laminate, or other material.”..Col 9 Lines 42-45:” One or more of the foot support body, rotation restraint wall, and the divider wall may be made of lightweight polymer foam, open cell polyurethane, foams, plastics, composites, metal, rubber, and other types of material.”); and                     (ii) at least one protruding portion 112 extending from a top surface of the first layer 110;                          wherein substantially an entirety of a bottom surface of the second layer 124 is configured to be in direct contact with, generally parallel to, and slide multi-directly on a floor surface (Refer to Col 6 Lines 6-12:” At a base or bottom of the foot support body 110 is a weighted slider 124. The slider 124 may comprise a body that is weighted and has a smooth bottom surface attached to the base of the foot support body 110. The smooth bottom surface may be slick to allow the device to slide or glide with relative ease along most, if not all surfaces, including uneven terrain, carpet, laminate, wood flooring, and other types of flooring.”); and                                 wherein the apparatus is configured to support a body of an infant (The Office takes the position that the device is capable of supporting a body of an infant). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Regarding Claim 2, Ware continues to teach wherein the at least one protruding portion is configured to receive the user's head (The Office takes the position that the limitation is considered intended use and that the protruding portion 112 is capable of supporting a users head). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9] .
Regarding Claim 3, Ware continues to teach wherein the at least one protruding portion 112 is an integral part of the body portion (Refer to Fig. 1A).
Regarding Claim 4, Ware continues to teach wherein the at least one protruding portion is detachable from the body portion (Refer to Col 4 Line 49-55:” Accordingly, the heights of the rotation restraint wall 112 and the divider wall 116 may be the same or different. Embodiments include that the height be increased and decreased using panels or removable wall elements. Standard adhesives, clips, screws, straps, or other means may be used for securement of the panels or removable wall elements.”).
Regarding Claim 6, Ware continues to teach wherein the body portion of the apparatus is rectangular shaped (Refer to Fig. 2A to depict that the body portion 110 is rectangular
Regarding Claim 8, Ware continues to teach wherein the first layer comprises a polymeric foam (Col 9 Lines 42-45:” One or more of the foot support body, rotation restraint wall, and the divider wall may be made of lightweight polymer foam, open cell polyurethane, foams, plastics, composites, metal, rubber, and other types of material.”).
Regarding Claim 9, Ware continues to teach wherein the first layer comprises a polyurethane foam (Col 9 Lines 42-45:” One or more of the foot support body, rotation restraint wall, and the divider wall may be made of lightweight polymer foam, open cell polyurethane, foams, plastics, composites, metal, rubber, and other types of material.”).
Regarding Claim 13, Ware continues to teach wherein the at least one protruding portion 112 slopes upward (Refer to Fig. 1A).
Regarding Claim 14, Ware continues to teach further comprising a cover (Refer to Col 7 Lines 49-55:” An orthopedic support and exercise device 200 may have a skin layer 240. The skin layer 240 may comprise a coating or extra surface layer on the exterior surface of the orthopedic support and exercise device 200. The skin layer 240 may cover the weighted slider 224 separately, however, embodiments include that the skin layer 240 be a covering that uniformly surrounds the entire orthopedic support and exercise device 200.”).
Regarding Claim 15, Ware continues to teach wherein the at least one protruding portion 112 is concave.
Regarding Claim 17, Ware continues to teach an apparatus for improving mobility of a user, the apparatus (Refer to Fig. 1A) comprising:The Office takes the position that the bottom of the body portion is planar) with a first layer 110 removeably attached to a second layer 124 (The Office takes the position that the first layer is removable from the second layer since they are separate materials),                                      wherein the first layer 110 is a soft upper surface and is deformable, wherein the second layer is a hard lower surface 124 (Refer to Col 6 Lines 12-18:” The weighted slider 124 may comprise wood, plastic, metal, composite, laminate, or other material.”..Col 9 Lines 42-45:” One or more of the foot support body, rotation restraint wall, and the divider wall may be made of lightweight polymer foam, open cell polyurethane, foams, plastics, composites, metal, rubber, and other types of material.”); and                         (ii) at least one protruding portion 112 extending from a top surface of the first layer 110, wherein the at least one protruding portion slopes upward (Refer to Fig. 1A to depict the protruding portion 112 curves up), and                                    wherein a bottom surface of the second layer of the substantially planar body portion is configured to be substantially parallel to and slide directly on a floor surface (Refer to Col 6 Lines 6-12:” At a base or bottom of the foot support body 110 is a weighted slider 124. The slider 124 may comprise a body that is weighted and has a smooth bottom surface attached to the base of the foot support body 110. The smooth bottom surface may be slick to allow the device to slide or glide with relative ease along most, if not all surfaces, including uneven terrain, carpet, laminate, wood flooring, and other types of flooring.”).
Regarding Claim 19, Ware continues to teach wherein the first layer 110 is of a height H1 and the second layer 124 is of a height H2, and wherein the height H1 is greater than the height H2 (Refer to Fig. 8 for an equivalent embodiment depicting H1 being greater than H2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US 9468799).
Regarding Claim 5, Ware fails to teach wherein the body portion 110 of the apparatus is oval, however Ware teaches that such device may be a plurality of different shapes  (Refer to Col  2 Lines 51-58:” The foot support body 110 may be a generally flat main body, including a block shape with curved or rounded sides and corners as shown. Embodiments include the shape as being oblong, circular, or other shapes as desired. The foot support body length may be longer than the cross-wise width or the cross-wise width may be longer than the length. Edges may be defined with sharp or curved edges, or a combination thereof.”). The Office takes the position that Applicant does not provide criticality to the shape of an oval and therefore it would have been obvious to modify the device to be any shape since the device of Ware as well teaches that any shapes are suitable and would be a matter of obvious design choice. Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Regarding Claim 18, Ware fails to teach wherein the wherein the apparatus is of a length L and of a width W, and wherein the length L is about 1.4 times the width W, however Ware does teach that such length is longer than such width. The Office takes the position that Applicant is does not provide criticality to the length being 1.4 times the width over other dimensions. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A) IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US 9468799) in view of Ferdinandsen (US 20150190668).
Regarding Claim 11, Ware teaches the second layer 124 is plastic but fails to expressly disclose , wherein the second layer comprises a thermoplastic. Ferdinandsen teaches a slidable device comprising a thermoplastic (Refer to Paragraph [0009]:” The altered weight plate is then placed in the standard mold and encapsulated within a surrounding layer of thermoplastic polymer material.”). Ferdinandsen is analogous with Applicants invention in that they both teach slidable device and therefore it would have been obvious to modify the device of Ware to be in view of Ferdinandsen such that the second layer comprises a thermoplastic, since Ferdinandsen teaches that such plastics are suitable for allowing sliding on a surface.
Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior art pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784